Citation Nr: 1645929	
Decision Date: 12/01/16    Archive Date: 12/20/16

DOCKET NO.  08-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus (diabetes), coronary artery disease (CAD), or exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.  His service included duty in Vietnam from October 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal of the Veteran originally included a claim for service connection for CAD.  In a rating decision in September 2011, the RO granted service connection for CAD, which is considered a full grant of the benefit sought on the appeal for the claim of service connection for CAD.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In April 2012, the Veteran testified at a Board hearing before another Veterans Law Judge at the RO.  Unfortunately, there is no transcript of the hearing available for the file.  In an August 2012 letter, the Veteran was notified that a transcript could not be prepared, and he was provided an opportunity to request another hearing.  The Veteran requested a second hearing and in September 2014, the Board remanded the case for another hearing.  In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the second hearing is in the record.

In May 2013, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2014, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

In April 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran was diagnosed or treated for hypertension symptoms in service, that hypertension was manifested to a compensable degree within one year from the date of separation from service, that current hypertension is related to an injury, disease or event in service, including herbicide exposure, or that current hypertension is proximately due to or chronically aggravated by service-connected diabetes mellitus or CAD.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in April 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board after the transcript from the first hearing was lost.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the Board's prior remands have been undertaken.  The Veteran was afforded another hearing before the Board and VA medical opinions and treatment records were obtained.   

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Hypertension, as a cardiovascular-renal disease, is listed under § 3.309 as a chronic disease.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A Veteran who, during service, served in the Republic of Vietnam during the Vietnam era, beginning in January 1962 and ending in May 1975, shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  As the Veteran served in Vietnam, it is presumed that he was exposed to herbicides under 38 U.S.C.A. § 1116.

If a Veteran was exposed to herbicides the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease, hairy cell leukemia and other chronic B-cell leukemias, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 72 Fed. Reg. 32,395 (2007).  Hypertension is one of the conditions for which the Secretary has determined that a presumption of service connection is not warranted based upon reports of the National Academy of Sciences (NAS).  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 67 Fed. Reg. 42,600 (June 24, 2002); 68 Fed. Reg. 27,630 (May 20, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924, 47,927 Aug. 10, 2012).  The NAS has been directed by the Federal Government to make a review and report its conclusions regarding the relationship between herbicide exposure and certain diseases, such as hypertension.

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed hypertension as a result of his active service, specifically as due to exposure to herbicides such as Agent Orange, resulting in his current hypertension.  In the alternative, he contends the hypertension is caused or aggravated by his service-connected diabetes mellitus, type II (diabetes) or CAD.  

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Similarly, the medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm. for systolic blood pressure and 90 mm. for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004) (citing Dorland's Illustrated Medical Dictionary, 801 (28th ed. 1994)).  See also M21-MR, Part III, Subpart iv, 4.e.1.d (defining pre-hypertension as systolic blood pressure 120-139 mm and diastolic blood pressure 80-89 mm). 

As an initial matter, the Board notes that the Veteran has been diagnosed with hypertension.  Accordingly, the first criterion for establishing service connection has been met.  As there is no competent evidence of hypertension in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  The question becomes whether this condition is related to service.

During the March 1969 enlistment examination, the Veteran denied any history of high or low blood pressure; on examination, his blood pressure was recorded as 110/68.  The service treatment records show no in-service complaints, treatment, or diagnosis of hypertension.  During the December 1971 separation examination, his blood pressure was recorded as 110/60, and he signed a statement that he was in good health.  In both examinations, his heart was found to be "normal." 

The first treatment for hypertension following service occurred in January 2007.  Blood pressure at time was 138/88; the assessment was hypertension, and the Veteran was started on blood pressure medication.

In March 2007, the Veteran was diagnosed with CAD, secondary to diabetes, for which he underwent angioplasty with stent placement that month; he would again undergo this procedure in July 2010.  His private cardiologist did not discuss any relationship between the Veteran's hypertension and his CAD.  

Treatment records from May 2007 to the present show that the Veteran has received ongoing treatment for his diabetes mellitus, CAD, and hypertension from both VA and private providers.  A November 2009 VA treatment record shows that the Veteran's hypertension was uncontrolled but that he had not adjusted his medication dose as directed by his doctor; however, beginning in June 2010, the VA treatment records show that the Veteran's hypertension was well-controlled or stable with medications.  Neither VA records nor the private treatment records reflect a finding of diabetic nephropathy.  These records also do not contain an opinion linking the Veteran's hypertension to Agent Orange (herbicide) exposure or as caused or aggravated by his diabetes or CAD.

In a May 2007 VA examination, the Veteran reported that he was not aware of having high blood pressure before his diabetes diagnosis or that he had any renal complications.  The examiner noted that the Veteran was diagnosed with diabetes in November 2006 and hypertension and CAD in early 2007.  The VA examiner also noted the November 2006 and January 2007 blood pressure measurements were diagnostic evidence of pre-hypertension.  At the VA examination, blood pressure measured 142/90, 142/88, and 142/90.  There was no evidence of renal nephropathy.  The Veteran was noted to be obese.  The VA examiner's diagnoses included diabetes mellitus, CAD, and hypertension.  The examiner, however, did not offer an opinion with regard to the relationship of the Veteran's hypertension to service or his service connected disabilities.

In written opinions dated October 2007 and October 2008, a VA physician stated that the Veteran's diabetes was the underlying case of several disorders, to include CAD, but the VA physician's list of disorders did not include hypertension.

In a written opinion dated July 2008, a private cardiologist stated that it was possible that the Veteran's diabetes contributed significantly to the development of his CAD. Again, however, the physician did not discuss hypertension and its relationship to the Veteran's diabetes.  

In July 2012, the Veteran's treating VA physician concluded that hypertension and diabetes likely contributed to his CAD, as they were considered risk factors for CAD.  He did not, however, address whether the Veteran's CAD or diabetes caused or aggravated his hypertension.

In a March 2013 VA examination, the Veteran reported he was diagnosed with hypertension around the same time as the diabetes diagnosis in late 2006.  He also reported that he started his medications for both diabetes and blood pressure around the same time.  Since that time, he has remained on blood pressure medications and that his blood pressure has been well-controlled on a stable medication dose.  There was no history of kidney disease, and he had never been diagnosed with diabetic nephropathy.  A detailed review and notation of relevant medical evidence of record related to diabetes, CAD, and hypertension was noted in the examination report.  On examination, blood pressure measured 130/70, 128/70, and 124/68.

The examiner concluded that it was less likely than not that the Veteran's hypertension was proximately due to or the result of the Veteran's service-connected diabetes mellitus or CAD.  The only physiological mechanism by which diabetes would cause or aggravate hypertension is if diabetic nephropathy was present, as it was well known that any type of chronic renal (kidney) disease, including diabetic nephropathy, can cause or aggravate hypertension.  However, the Veteran did not have a past diagnosis of diabetic nephropathy, and the current laboratory findings on examination did not suggest diabetic nephropathy; serum creatinine, urine protein, and urine microalbumin levels were all normal.  On the basis of the absence of diabetic nephropathy, the examiner reached the opinion it is less likely as not that the Veteran's hypertension is caused or aggravated by his service-connected diabetes.  

In regards to CAD, the examiner stated that although hypertension was a known risk factor for CAD, review of the medical literature does not show the opposite, that is, any evidence that CAD causes or aggravates hypertension.  In addition, the examiner noted that the Veteran's CAD was diagnosed after the onset of his hypertension.  Therefore it was the examiner's opinion that it is less likely as not that the Veteran's hypertension is caused or aggravated by his service-connected coronary artery disease. 

In a letter dated in June 2015, one of the Veteran's VA care providers stated he believed the Veteran's hypertension was permanently aggravated by his serviced connected diabetes.  He stated the relationship of hypertension and diabetes is well established and they work together to put him at risk for future cardiovascular events.  

In April 2016, the March 2013 VA examiner prepared an addendum opinion.  In it, the examiner concluded that it is less likely as not that that the Veteran's hypertension manifested in or is otherwise related to his military service, including herbicide exposure.  He cited literature that reported only limited or suggestive evidence of an association between Agent Orange and hypertension.  To be in the limited or suggestive evidence category, the evidence must suggest an association between exposure to herbicides and the outcome considered, but the evidence is limited because chance, bias, and confounding could not be ruled out with confidence.  In addition, the lack of exposure information on Vietnam veterans prevents calculation of precise risk estimates.  Based on these facts, hypertension is not considered by the VA to be a presumptive disease.  

The literature also demonstrated certain known risk factors for hypertension:  Black race, hypertension in paternal, maternal, or both parents, excess sodium intake, excess alcohol intake, obesity and weight gain, physical inactivity, dyslipidemia, possibly certain personality traits including hostile attitudes and time urgency/impatience, vitamin D deficiency, increasing age and tobacco usage. Secondary causes of hypertension include primary renal disease, oral contraceptives, certain prescription medications, pheochromocytoma, primary aldosteronism, renovascular disease, Cushing's syndrome, other endocrine disorders including hypothyroidism, hyperthyroidism, hyperparathyroidism, obstructive sleep apnea, and coarctation of the aorta.  Agent Orange is not included in the exhaustive list of risk factors or in any established link.  In the Veteran's case, he had several common risk factors for hypertension: increasing age, obesity, and dyslipidemia.  Based on the foregoing, including having several common risk factors for hypertension, there is no particular reason in this Veteran's case to suspect that Agent Orange caused his hypertension.  Additionally, it would be unlikely that there would be a delay of 34 years before onset of the hypertension after the presumed herbicide exposure, i.e., the 1972 discharge and the first reported elevated blood pressure in 2006. 

The VA examiner agreed with the VA doctor in his June 2015 letter that there is a frequent association of hypertension and diabetes.  This association, however, is based on common risk factors for these conditions, and the preponderance of peer reviewed medical literature does not show any evidence of diabetes causing hypertension.  The only physiologic mechanism by which diabetes has been shown to cause or aggravate hypertension is if diabetic nephropathy is present.  It is well known that any type of nephropathy can cause or aggravate hypertension but the Veteran does not have diabetic nephropathy.

The VA examiner also stated it was well known that there is an association of hypertension and coronary artery disease.  This association is also based on common risk factors for these two conditions.  There is, however, no peer reviewed medical literature which has shown any evidence of coronary artery disease causing hypertension.  As noted in the literature he cited previously, coronary artery disease is not listed as a risk factor for hypertension.   In addition, the Veteran's coronary artery disease was diagnosed after the onset of his hypertension, which the Board interprets as meaning that the VA examiner relied upon the respective onset of each disability to reach his final conclusion. 

Analysis

The Board notes that there is no dispute the Veteran currently has hypertension.  He also has diabetes and CAD, both of which are service connected.  Further, his service in Vietnam, and therefore his exposure to Agent Orange and other herbicides is also conceded.  However, to establish service connection for hypertension the Veteran must affirmatively show, by competent medical evidence a nexus between such disease and service, including herbicide exposure, or to a service connected disability.

The Board turns first to whether his hypertension resulted from exposures to herbicides such as Agent Orange in service.  As noted hypertension is not one of the presumptive disabilities caused by herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  The only medical evidence of record is the opinion of the VA examiner, in the April 2016 addendum, which reached the opposite conclusion.  He based his opinion upon review of the medical literature presenting limited evidence of an association between hypertension and herbicides due to factors such as chance or bias.  Accordingly, the Board has interpreted his conclusion is that medical knowledge cannot say there is at least a 50 percent probability herbicide exposure results in hypertension.  See Wise v. Shinseki, 26 Vet. App. 517 (2014) (while the Board can consider the extent a scientific theory is accepted in the scientific community, it cannot demand a level of acceptance in the scientific community greater than the level of proof required by the benefit of the doubt rule).  Stated another way, current medical knowledge or consensus does not find the evidence of herbicides causing hypertension to be in an approximate balance, warranting service connection.  Further, the Veteran has not presented any expert evidence which establishes that the Veteran's hypertension resulted from herbicide exposure, and he is not competent to offer such an opinion as a lay person.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Furthermore, in 2006, the National Academy of Science (NAS) released its biannual report removing hypertension from the category of inadequate or insufficient evidence of an association to herbicide exposure to limited or sufficient evidence of a suggestive association to herbicide exposure.  See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549, Notice (Jun. 8, 2010) (discussing "Veterans and Agent Orange: Update 2006"); See also 77 Fed. Reg. 47924, 4792, Notice (Aug. 10, 2012) (discussing Update 2010).  

As noted, hypertension is one of the conditions for which the Secretary has determined that a presumption of service connection is not warranted.  The Board is not free to ignore VA's duly promulgated regulations.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  Accordingly, affirmative evidence linking the Veteran's hypertension to his exposure to herbicides is necessary to establish service-connection.  In this case, the most probative evidence on this point is the adverse opinion offered by the VA examiner in April 2016.  The examiner provided a well-reasoned rationale taking into account medical science and the Veteran's specific history.  As such, the evidence is against a finding that the Veteran has hypertension as a result of his exposure to herbicides in Vietnam.  

Next, the Veteran contends that his diabetes caused or aggravated his hypertension.  The Board is aware that the Veteran's representative argued that a link existed between hypertension and diabetes based on cited medical literature showing a high rate of hypertension in individuals with diabetes.  The representative also indicated that diabetic nephropathy may or may not develop in an individual patient even after many years of hypertension.  The Board affords limited probative value to these statements as to whether diabetes caused hypertension.  First, the argument as to diabetic nephropathy is based upon something that may happen, but also may not happen.  There is no evidence the Veteran has ever had or currently has diabetic nephropathy and to grant service connection based upon a future event that may or may not happen requires speculation.  The law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As to the citation of medical literature showing a high rate of hypertension in individuals with diabetes, the Board notes the VA examiner addressed this association.  He acknowledged the association raised by the service representative.  This association, however, is based on common risk factors for these conditions, not a causal effect of hypertension by diabetes.  The preponderance of peer reviewed medical literature does not show any evidence of diabetes causing hypertension.  The only physiological mechanism by which diabetes would cause or aggravate hypertension is if diabetic nephropathy was present, which as noted has not been diagnosed.  Therefore, the Board affords limited probative value to these statements on the issue of a claimed etiology.

Instead, the only medical evidence addresses whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes and/or CAD are the opinions of the VA medical provider as set forth in his June 2015 letter and the opinions of the VA examiner in his 2013 report and 2016 addendum.  Parenthetically, the Board is aware of the private medical opinions in the record that conclude the Veteran's CAD is related to his diabetes, but none of the opinions discuss the relationship between hypertension and either CAD or diabetes.  In a similar manner, the VA physician in July 2012 concluded that the Veteran's CAD may be, in part, due to his hypertension and noted that hypertension is a risk factor for CAD; however, he did not address whether the Veteran's CAD caused or aggravated his hypertension.  As such, these opinions have no bearing on the issue of service connection for hypertension and the Board therefore has not assigned any probative value to them.

The VA examiner and the VA physician are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).   Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Veteran's VA physician in June 2015 states it is more likely than not the hypertension has been permanently aggravated by diabetes and CAD, but as a rationale, only states the two disorders can both work together to aggravate the Veteran's CAD.  Merely because two disabilities can together or separately aggravate a third disability does not mean one caused or aggravated the second disability.  It only means that whatever caused the two disabilities, here hypertension and diabetes, they both can cause or aggravate a third disability, CAD, while having an unrelated cause or effect upon each other.  The Board further finds that the opinion merely states its conclusion without discussing the clinical significance of the various other risk factors involved such as age, obesity, and dyslipidemia.  Unlike the 2013 VA examiner, the June 2015 letter did not discuss the clinical significance of each risk factor and the likely role, if any, each factor played in causing the Veteran to develop hypertension.  Essentially, his opinion was not supported by a rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As such, the opinion is not as probative to the Veteran's claim as the opinions discussed below

The Board finds the unfavorable medical opinions of the VA examiner are well reasoned, detailed, and provides a rationale that is consistent with other evidence of record.  It included reviews of the claims file and the Veteran's symptoms and reported history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Based on a complete review of the record, including the Veteran's own assertions, the examiner determined the evidence is against a finding of a relationship between hypertension and service or a service connected disability.  Even though diabetes and hypertension commonly coexist, that fact does not establish a cause and effect relationship.  The only causal relationship that diabetes has on hypertension occurs with diabetic nephropathy but there is no evidence of diabetic nephropathy.  In the Veteran's case, the hypertension diagnosis occurred roughly around the same time as the establishment of diabetes.  Finally the VA examiner concluded that the Veteran's diabetes or CAD has not aggravated his hypertension.  As noted, the VA examiner indicated only if the diabetes caused nephropathy would it aggravate his hypertension and there is no evidence of diabetic nephropathy.  As to CAD, the examiner in 2013 noted that medical literature does not demonstrate hypertension is aggravated by CAD.  The Board notes that his hypertension has been well controlled and thus suggests a lack of evidence of aggravation of the Veteran's hypertension by diabetes, CAD, or any cause.  

The Board therefore finds that the opinions of the VA examiner as persuasive evidence against the claim for service connection for hypertension.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusions expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of hypertension or its relationship to service or another disability, which opposes, rather than supports, the claim.  The examiner reviewed the claims file and provided adequate rationale for the conclusions reached; thus, the opinions may be relied on by the Board.  The Board has thus placed more probative value on the opinions of the VA examiner than the VA physician.  Accordingly, the weight of the medical evidence is against an association or link between the current hypertension and service or as caused or aggravated by diabetes or coronary artery disease, and the claims must be denied.  

While the Veteran believes that his current hypertension is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hypertension is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).







(CONTINUED ON NEXT PAGE)
ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus, CAD, or exposure to herbicides, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


